Title: VI. Alexander Hamilton’s Addition to His Draft Report, with Jefferson’s Commentary, [6–7 June 1793]
From: Hamilton, Alexander,Jefferson, Thomas
To: Washington, George



[6–7 June 1793]

The President concurring with the Preceeding letter, and so signifying to Colo. Hamilton he erased the words ‘Which is humbly submitted’ on the former report, and added on the same paper as follows.
If nevertheless the President should be of opinion that reasons ought to be assigned the following seem to [be] the best which the nature of the case will admit, viz.
‘Two modes of reimbursing or discharging by anticipation the residue of the debt which the US. owe to France are proposed.
The first by a payment in specie, or bank bills having currency equal with specie which amounts to the same thing.
The second by Government bonds, bearing interest, and payable at certain specified periods.
With regard to the first expedient the resources of the Treasury of the US. do not admit of it’s being adopted. The government has relied for the means of reimbursing the foreign debt of the country on loans to be made abroad. The late events in Europe have thrown a temporary obstacle in the way of these loans producing an inability to make anticipated payments of sums hereafter to grow due.
With regard to the second expedient, it has repeatedly come under consideration, and has uniformly been declined, as ineligible. The government has perceived, and continues to perceive great inconveniences to it’s credit tending to the derangement of it’s general operations of finance in every plan which is calculated to throw suddenly upon the market a large additional sum of it’s bonds. The present state of things, for obvious reasons, would serve to augment the evil of such a circumstance; while the existing and possible exigencies of the US. admonish them to be particularly cautious, at the present juncture, of any measure which may in any degree serve to impair or hazard their credit.

These considerations are the more readily yielded to, from a belief that the utility of the measure to France might not on experiment prove adequate to the sacrifices which she would have to make in the sale of the bonds.”
All which is humbly submitted.
This being put into my hands by the President I wrote the following note.
